May 24, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
   IN THE MATTER OF THE MARRIAGE OF KELLY MARIE DAY AND
                   TIMOTHY RICHARD DAY

NO. 14-15-00326-CV

                     ________________________________

      This cause, an appeal from the judgment in favor of appellee, Kelly Marie
Day, signed October 15, 2014, was heard on the transcript of the record. We have
inspected the record and find error in the judgment. We therefore MODIFY the
divorce decree of the court below to remove the award of spousal maintenance in
the amount of $1333.33 per month for 60 months.

      We order the divorce decree of the court below AFFIRMED except as
modified in this judgment.

      We order each party to pay its costs incurred because of this appeal.

      We further order this decision certified below for observance.